PER CURIAM.
Anthony McLemore was tried by jury and convicted of possession of cocaine and possession of cannabis. We agree with McLemore that the trial court erred in failing to give the jury his requested special instruction that an element of the crime is knowledge by the defendant that the substances possessed were marijuana and cocaine. See Chicone v. State, 684 So.2d 736, 746 (Fla.1996). Even though *1071McLemore disavowed any connection whatsoever to the items, we find that the error was not harmless. See Scott v. State, 808 So.2d 166 (Fla.2002)(holding that failure to give a properly requested Chicone instruction cannot be harmless error).
Accordingly, we reverse the convictions and sentence and remand for a new trial.
POLEN, C.J., STEVENSON and TAYLOR, JJ., concur.